Deen, Chief Judge.
On December 10,1979, Betty J. Hendley filed a direct appeal to this court in a workers’ compensation case. Code Ann. § 6-701.1 (b) mandates that appeals from decisions of the superior courts reviewing decisions of the workers’ compensation board shall be "by application in the nature of a petition enumerating the errors to be urged on appeal and stating why the appellate court has jurisdiction.” Subsection (d) provides "such application shall be filed with the Clerk of the Supreme Court or Court of Appeals within 30 days of the entry or order, decision or judgment complained of...” As the mandated procedure has not been followed in this case, it must be dismissed under Code Ann. § 6-809.

Appeal dismissed.


Birdsong and Sognier, JJ., concur.

Submitted March 5, 1980
Decided April 10, 1980.
Dane Perkins, for appellant.
Ralph Simpson, for appellees.